IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,369, AP-76,370, AP-76,371, AP-76,372 & AP-76,373




EX PARTE LACEDRIC DWAINE RAY, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS.  11343-A, 11346-A, 11344-A, 11345-A & 11630-A 
IN THE 77TH DISTRICT COURT FROM LIMESTONE COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts
of aggravated assault, one count of unlawful possession of a firearm, and one count of unlawful
carrying weapons. He was sentenced to thirty-five years’ imprisonment on each count. The Tenth
Court of Appeals dismissed his appeals. Ray v. State, Nos. 10-09-00148-CR, 10-09-00149-CR, 10-09-00150-CR, 10-09-00151-CR & 10-09-00152-CR (Tex. App.–Waco 2009, no pet.). 
            Applicant contends that his counsel rendered ineffective assistance because she failed to
timely file notices of appeal. We remanded these applications to the trial court for findings of fact
and conclusions of law.
            The trial court has determined that trial counsel failed to timely file notices of appeal. We
find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of the
judgments of conviction in Cause Nos. 11343-A, 11346-A, 11344-A, 11345-A, and 11630-A from
the 77th Judicial District Court of Limestone County. Applicant is ordered returned to that time at
which he may give written notices of appeal so that he may then, with the aid of counsel, obtain
meaningful appeals. All time limits shall be calculated as if the sentences had been imposed on the
date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute
appeals, he must take affirmative steps to file written notices of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: June 30, 2010
Do Not Publish